This cause coming on to be heard upon rehearing and the Court having heard the arguments of counsel and read and considered the briefs of the parties herein, it seems to the Court that there is no error in the judgment and that accordingly the said judgment should be and the same is now ordered affirmed.
But it appearing to the Court that it is necessary that the relators below do amend their peremptory writ of mandamus so as to make the same applicable to a current tax roll, and to the present officials in office of the respondent, *Page 253 
in order that the same shall be an effective writ, it is further ordered that said affirmance of the judgment is with leave to make such amendments in the Court below as will make the judgment for a peremptory writ of mandamus an effective judgment for the protection and enforcement of relators' rights in the premises.
And it further appearing to the Court by petition of the defendant in error that the respondents below are desirous of presenting to and having considered by the Circuit Court an application for a modification of the strict enforcement of the peremptory writ of mandamus, if and as amended as aforesaid, in accordance with the principles declared by this Court in the following case recently here decided: City of Sarasota, et al.,
v. State of Florida, ex rel. R.W. Evans, opinion filed February 16, 1937; it is thereupon further considered, ordered and adjudged that the Circuit Court be and the same is hereby permitted to decide and determine, upon proper application, whether or not it shall stay the issuance or modify the enforcement of the peremptory writ of mandamus, judgment for which is hereby affirmed, in accordance with equitable principles, in order to permit the respondents to successfully complete their refunding operations if possible, retaining jurisdiction of such cause on its docket for such further appropriate orders as may be consistent with law and justice.
Let judgment be entered accordingly and mandate issued in conformity therewith.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 254